AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: January 8, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK Index # 41:24-cv-00123-PCG-

 

 

 

OTW
Alejandro Zapoteco., ef al Individually and On Behalf of Others Similarly Situated Plaintiff
against

Saroop & Sons Inc. (d/b/a Saroop & Sons), et al Defendant
STATE OF NEW YORK ss:
COUNTY OF ALBANY ”

James Perone , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on January 21, 2024 at 11:00AM _, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed —

Summons in a Civil Action, Complaint Collective Action Under 29 U.S.C §216(b), and Demand By Employee to Inspect Share Records

and Minutes Pursuant to Section 624 of The New York State Business Carparation Law on

Saroop & Sons Inc. _ the

 

Defendant in this action, by delivering to and leaving with Nancy Dougherty '

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on behalf of said defendant
oo “

 
 

fo “
Description of the person served: Approx. Age; 55-60 Approx. Wt 130lbs Approx. Ht: 5'3"
Color of skinj White Hair color: Black Sex: Female Other:

  
 

 

 

Sworn to befora&.me on this

 

Lyn Le

SCOTT SCHUSTER
NOTARY PUBLIC, STATE OF NEW YORK James Perone
0. 01808308636
QUALIFIED INALBANY COUNTY Aftny's File No.

COMMISSION EXPIRES JULY 28, 2022

Invoice-Work Order # S$1852565
Servico, Inc.. P.O, Box 871, ALBANY. NY 12201

 

 
